DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-23 directed to Inventions non-elected without traverse.  Accordingly, claims 14-23 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alicia Johnson on 03/12/2021.
The application has been amended as follows: 
1.    (Currently Amended) A method of fabricating a composite component comprising: at least partially covering a core having an organic binder and at least a silicon component with a reinforcing fiber material, wherein the core is a non-fugitive hollow core which includes at least one portion having a non-linear geometry, wherein the non-fugitive hollow core is formed by:
(a)   contacting a cured portion of a workpiece with a liquid photopolymer;
(b)  irradiating a portion of the liquid photopolymer adjacent to the cured portion through a window contacting the liquid photopolymer; and
(c)   removing the workpiece from the uncured liquid photopolymer; wherein the non-fugitive hollow core comprises at least one hollow passage, wherein the hollow passage defines at least one cooling passage, wherein at least partially covering the core further comprises:
placing the non-fugitive hollow core on at least one first layer of the reinforced fiber material, wherein the reinforced fiber material is pre-impregnated with a ceramic matrix precursor material, wherein the at least one first layer comprises a plurality of layers of either fabric or pre-impregnated fabric with a matrix precursor: and


Claim 12 is cancelled
Allowable Subject Matter
Claims 1-4, 6-9 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method of fabricating a composite component as instantly claimed is that the prior arts Tuertscher (US 2016/0115086 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest wherein the core is a non-fugitive hollow core, wherein the non-fugitive hollow core is formed by the steps as recited in claim 1 above, and wherein at least partially covering the core further comprises the method’s steps as recited in claim 1.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-4, 6-9 and 13, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743